Citation Nr: 1541672	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  06-21 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.  

2.  Entitlement to service connection for acquired psychiatric disability, to include PTSD and bipolar disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION


The Veteran had active duty service from June 1961 to January 1965. 

This appeal before the Board of Veterans' Appeals (Board) arose from May 2005 and January 2008 rating decisions issued by the RO in  San Diego, California.  In the May 2005 rating decision, the RO continued to deny a claim for service connection for PTSD on the basis that new and material evidence to reopen the claim had not been submitted.  In the January 2008 rating decision, the RO denied service connection for bipolar disorder.  Jurisdiction is now with the St. Paul, Minnesota RO.

In his December 2008 substantive appeal, the Veteran requested a Board hearing  at the RO.  However, in December 2009, the Veteran withdrew his hearing request.  

As regards characterization of the appeal, although the RO declined to reopen the claim for service connection, regardless of  the AOJ's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Given that-and the Board's favorable decision to reopen the claim-the Board has now characterized the appeal as encompassing both matters set forth on the title page.

Also, given other psychiatric diagnoses of record, the Board has expanded the reopened claim more broadly, consistent with  Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 
This appeal has been processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems.  

The Board's decision reopening the claim for service connection for PTSD is set forth below.  The expanded claim for service connection, on the merits, is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  In a February 1992 rating decision, the RO denied service connection for PTSD; although notified of the denial in March 1992, the Veteran did not initiate an appeal of this determination and no pertinent exception to finality applies..

2.  Additional evidence received since the February 1992 denial includes evidence that was not previously of record, and is not cumulative or redundant of evidence previously of record, that relates to unestablished facts necessary to substantiate the claim, and that provides a reasonable possibility of allowance of the claim..


CONCLUSIONS OF LAW

1.  The February 1992 rating decision denying service connection for PTSD is  final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R.  §§3.104,  20.200, 20.201, 20.302, 20.1103 (2015).

2.  As additional evidence received  since the February 1992 denial is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2015). 

Given the favorable disposition of the request to reopen the service connection claim for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate the claim has been accomplished.

At time of the prior claim and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder; a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R. § 3.304(f).

The Veteran filed his initial claim for service connection for PTSD in September 1991.  In an October 1991 stressor statement, the Veteran reported that while stationed on the USS Piedmont, he reported that his ship went to repair the USS Maddox, a destroyer, returning from Vietnam.  He witnessed bullet holes, saw wounded and dead men, and heard stories of the Vietnam War.  He indicated that prior to this incident, he did not know that there was a war happening in Vietnam.  The evidence of record at that time consisted of service treatment records, a June 1989 private psychological evaluation and a January 1992 VA examination report.  Service treatment records were silent with respect to any psychological complaints or diagnoses of any mental disorder.  The June 1989 private report determined that the Veteran's PTSD was caused by a May 1989 motor vehicle accident.  At the VA examination, the Veteran reported that he was never in combat.  He again reported repairing a vessel that had returned from Vietnam and seeing dead bodies.  The examiner also diagnosed PTSD, secondary to motor vehicle accident.  

In the February 1992 rating decision, the RO denied service connection because PTSD was not shown to be related to the Veteran's in-service experiences.  Rather, PTSD was found to be attributable to a post-service motor vehicle accident.  
The Veteran was notified of this decision in March 1992, but he did not initiate an appeal of the February 1992 determination.  See 38 C.F.R. §§ 20.200, 20.201.

The Board also points out that no pertinent exception to finality applies.  No new and material evidence, warranting readjudication of the claim,was received within the one-year appeal period.  See 38 C.F.R. § 3.,156(b).  As the Veteran's service personnel records were associated with the record after the February1992 decision, the Board has considered the applicability of 38 C.F.R. § 3.156(c).  However, the Board finds that such records are irrelevant as they do not establish a nexus linking his PTSD to service.  Furthermore, these records do not establish any in-service stressors or document any combat awards.  As such, the newly received service personnel records do not constitute additional relevant evidence within the meaning of 38 C.F.R. § 3.156(c).

Hence, the February 1992 denial of PTSD is final as to the evidence then of record 
(see 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104 , 20.302, 20.1103) and is not subject to revision on the same factual basis (see 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156). 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) ; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge,  155 F. 3d at  1363.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

Since the February 1992 rating decision, additional evidence associated with the claims file includes  Social Security Administration (SSA) records, VA treatment records, private treatment records, service personnel records, a February 2002 summary of treatment from a private psychologist, an October 2012 VA psychiatric examination report, lay statements from family members and friends and the Veteran's statements.  

SSA records and the February 2002 summary of treatment both indicate again that the Veteran's PTSD was due to the 1989 motor vehicle accident and that he did not have significant symptoms prior to the accident.  VA treatment records show that in February 2005, the Veteran underwent a PTSD intake evaluation.  Again, the Veteran was not able to verify war zone service.  However, it was also indicated that he met the criteria for PTSD stemming from childhood abuse and exacerbated by military experiences.  He again reported the incidents with repairing the USS Maddox.  However, the examiner observed that historically the Maddox never had mass casualties receiving only one or two machine gun fire bullets that did not result in any casualties, never mind mass casualties.  However, the examiner did not feel that the Veteran was lying about this experience, but that he may have false memories.  The examiner diagnosed major depressive disorder and PTSD from childhood abuse.  Follow up treatment records showed diagnoses of bipolar disorder and PTSD from Vietnam and childhood.  An April 2009 private treatment record notes a long history of bipolar disorder cycling since the Veteran was 17 years old and a history of alcohol dependence and PTSD.

Statements from the Veteran's wife describe the Veteran's symptoms, including his temper and rage.  Additionally, a November 2007 statement from a fellow service member also describes a physical altercation with the Veteran while in service and well as his excessive drinking in service.  Moreover, 2007 statements from childhood friends also describe incidents when the Veteran got very angry.  

In a March 2008 stressor statement, the Veteran reiterated his previous stressor of seeing dead bodies from the USS Maddox and finding out that there was a war taking place in Vietnam.  He also reported a disciplinary action where he was locked up.  In a November 2008 statement, the Veteran also reported his fear of being shipped to Vietnam.  He further indicated that his PTSD was exacerbated in service because many incidents reminded him of his abuse as a child by his father.  
On VA examination in October 2012, the Veteran reported serving on the USS Piedmont of the coast of Vietnam in 1964.  The stressor incidents reported were that the Veteran had to work onboard a disabled merchant ship while under enemy fire and that the Veteran was present and witnessed "Gulf of Tonkin" incident which led to the major escalation of the Vietnam War.  The examiner diagnosed PTSD based on these stressors.  He also diagnosed bipolar disorder and indicated that it was impossible to differentiate symptoms.  
 
In light of Shade, given the Veteran's additional stressor statements, the record of the February 2005 VA PTSD intake evaluation (which indicates that the Veteran's PTSD was exacerbated in service), and the report of the October 2012 VA examination (that reflects the examiner's comments relating the Veteran's PTSD to his claimed in-service stressors), the Board finds that the evidence submitted since the February 1992 rating decision, when presumed credible, is new and material, as it is not redundant of evidence already in the record in February, and relates to the unestablished fact of whether the Veteran's PTSD was incurred in or aggravated in service.  See 38 C.F.R. § 3.156(a).  Thus, the evidence provides a reasonable possibility of allowance of the claim. 

Accordingly, the criteria for reopening the claim for service connection for PTSD are met..  See 38 U.S.C.A. § 5108.


ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that additional development of the reopened and now expanded claim for service connection, on the merits, is warranted.

As noted above, the Veteran was afforded a VA examination in October 2012 and the examiner attributed the Veteran's PTSD to the stressor incidents described above.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)-IV; in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

If a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed. Reg. 39,843 (Jul. 13, 2010).  

However, the stressors reported at the October 2012 VA examination are inconsistent with the places, type and circumstances of the Veteran's service.  In this regard, the ship history of the USS Piedmont clearly shows that the ship was never stationed in the waters off of Vietnam.  Likewise, the evidence of record clearly shows that the Veteran was never in combat, including repairing a ship under fire.  The ship history of the USS Piedmont notes that the ship spent three months at Subic Bay, Philippines, servicing destroyers and other 7th Fleet ships serving in the Tonkin Gulf and of Vietnam.  Moreover, the examiner did not address the remaining medical evidence of record which attributed the Veteran's PTSD to a 1989 motor vehicle accident as well as childhood abuse.  Finally, the examiner did not address the etiology of the Veteran's diagnosed bipolar disorder.  In this regard, the Veteran has asserted that the disciplinary actions noted in his service personnel records were actually a manifestation of his bipolar disorder.  

Further, the report of the Veteran's entrance examination dated in June 1961 shows that the Veteran was evaluated as psychiatrically normal.  Thus, the Veteran is presumed to have been in sound condition with respect to any psychiatric disorders upon entrance into service.  See 38 U.S.C.A. § 1111.  However, in the instant case, there is medical evidence that the Veteran's psychiatric disorder may have preexisted service as his PTSD has been attributed to childhood abuse.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A.  § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Thus, an opinion is also necessary as to whether there is clear and unmistakable evidence that the Veteran had a pre-existing psychiatric disorder, and whether there is clear and unmistakable evidence that it was not aggravated in service.  Again, the Veteran has asserted that the documented disciplinary actions are signs of aggravation.  

In light of the above, the Board finds that the October 2012 examination is insufficient to decide the Veteran's claim.  In this regard, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

 Accordingly, the Board finds that another VA examination should be afforded to the Veteran to determine the nature, extent and etiology of any diagnosed psychiatric disorders, to include PTSD and bipolar disorder.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  


Moreover, it appears that the Veteran receives continuing treatment for his psychiatric disorders at VA.  However, the most recent records associated with Virtual VA date from November 2013.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from July 2011 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The AOJ should also take appropriate steps, including contacting the Veteran and obtaining any necessary authorizations, to obtain any outstanding private treatment records. 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain additional VA treatment records dated since November 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim for service connection on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After associating with the claims file all records/responses from each contacted entity, arrange for the Veteran to undergo a VA mental disorders examination by a psychiatrist or psychologist.

The contents of the entire, electronic claims file (on VBMS and Virtual VA) must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the diagnostic criteria of the DSM-IV, to include f PTSD.  In doing so, the examiner should consider all disability(ies) currently present or present at any point pertinent to the current claim (even if currently asymptomatic or resolved).

Then, with respect to each such diagnosed disability, the examiner should offer opinion, consistent with sound medical judgment, addressing the  following: 

(a)(1) whether the disability clearly and unmistakably existed prior to service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service.

(b) If PTSD is diagnosed and found to not have clearly and unmistakably existed prior to service, the examiner should clearly indicate how the diagnostic criteria is met, to include specifically opining whether the stressor(s) claimed by the Veteran is/are  adequate to support a diagnosis of PTSD.  In this regard, the examiner is advised that the USS Piedmont did spend three months in Subic Bay servicing destroyers and other 7th Fleet ships serving in Tonkin Gulf and off Vietnam during the time the Veteran was stationed onboard.  Nevertheless, in rendering this opinion, the examiner is advised that any stressors with respect to service in the waters off shore of Vietnam or in a combat area are inconsistent with the places, type and circumstances of the Veteran's service  

(c) Further, for each diagnosed acquired psychiatric disorder other than PTSD and found to not have clearly and unmistakably existed prior to service, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any such disorder had its onset during or is otherwise medically- related to the Veteran's military service.

In offering each opinion, the examiner must consider the full record, to include service treatment records, service personnel records documenting numerous disciplinary incidents, post-service treatment records, and the lay statements of record.  

All examination findings/testing results, along with should provide complete, clearly stated  rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the expanded claim foe service connection in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication of the claims), and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


